Citation Nr: 1234832	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right nephrectomy (to include a pre-existing condition).

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a low back disability.

4.  Entitlement to a compensable rating for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2007 and February 2008 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

While further delay is regrettable, the Board notes that additional development is necessary with respect to the Veteran's claims.

At the outset, the Veteran has indicated on his August 2008 substantive appeal that he has been continuously treated by VA for his disabilities.  As the most recent VA records associated with the claims file, to include his electronic virtual VA file, are dated through July 18, 2008, any ongoing medical records pertaining to the Veteran's low back, left knee, left ankle, and kidney condition should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding his service connection claim, the Veteran alleges that his urinary complaints and prostatitis noted in service were symptoms of uretropelvic junction obstruction (UPJO), a condition which ultimately led to him to have his right kidney removed.  In support of his claim, a statement from VA physician J.C. notes, in pertinent part:

"[The Veteran] is a patient of mine who recently required a right nephrectomy for a nonfunctional kidney which was infected and causing morbidity to him.  He was found to have (UPJO). . . . . Most patients are born with UPJO and the best chance of fixing the kidney is early.  [The Veteran] presented to his Doctor when he was 18 and 19 years old with "prostatitis and back pain".  This may have been symptoms of UPJO.  If it was, and it was caught early, the kidney may have been repaired and salvaged.  This is all speculation.  But indeed this could have happened."

The Veteran was afforded a VA examination in November 2006.  The examiner opined:

"[The Veteran's] loss of right kidney is not caused by or a result of claimed prostatitis.  [The Veteran's] loss of right renal function was related to multiple episodes of obstruction by stones, with no evidence for any infection component.  The time interval between service treatments for [urinary tract infections] (UTI) and prostatitis with long disease free interval mitigates against any causal relationship."

The Board finds that both opinions are inadequate.  Specifically, the May 2006 opinion is speculative as its provider notes, and as such cannot be a basis for a finding of service connection.  The Board finds, however, that the May 2006 opinion constitutes evidence showing that the Veteran's condition pre-existed service as such was congenital.  Specifically, in this regard, the Board notes that congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  However, the Board also notes that where, during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).

The November 2006 opinion did provide rationale as to why the loss of the Veteran's right kidney was unrelated to service; however, there is no opinion addressing to whether a pre-existing congenital condition service was aggravated by his military service (was subject to a superimposed injury or disease).

Accordingly, upon remand, the VA examiner must specifically state whether any diagnosed disorder which subsequently led to the removal of the Veteran's right kidney is the result of an aggravated or superimposed congenital disorder.  

Regarding the increase rating claims, the Veteran alleges entitlement to ratings in excess of 10 percent for his service-connected low back and left knee, and a compensable rating for his service-connected left ankle.  A review of the record discloses a need for further development prior to final appellate review.

A review of the Veteran's treatment records document increased complaints with regards to his low back, left knee, and left ankle.  The Veteran was last examined for his service-connected low back and left knee in November 2006, and for his left ankle in January 2008.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As such, new examinations are necessary to determine the current severity of the low back, left knee, and left ankle disabilities.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete clinical records of all VA evaluations and/treatment the Veteran has received for his low back, left knee, left ankle, and kidney disorder from August 2008 to the present.

2. The RO should arrange for a genitourinary examination of the Veteran to determine the likely etiology of the condition which ultimately led to right kidney removal.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination.  The examiner is requested to answer the following questions:

Does the Veteran have kidney disorder that is congenital in nature, or that otherwise preexisted service?

If deemed congenital, does the current disability represent an aggravation of, or a disability superimposed upon, such congenital condition?  (In other words, did any incident of service permanently worsen the congenital disorder?)

If a current kidney disorder is not deemed to be congenital in nature, then is it at least as likely as not that such disorder was incurred during or as a result of active service?

Specific attention is directed to the records reflecting in-service treatment for prostatitis and back pain, as well as UTIs and any history the Veteran may provide of symptoms prior to service.

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative, and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. The RO should also arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected low back, left knee, and left ankle disabilities.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.

The examiner must be provided a copy of the criteria for rating disabilities of the spine, knee, and ankle; and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.

The examiner must conduct complete range of motion testing.  He or she should indicate whether there is any additional limitation of motion on repetition due to factors such as pain, weakness, fatigability, or incoordination.  He or she should also specifically discuss whether there is any additional functional loss attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

The examiner must explain the rationale for all opinions given.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


